


EXHIBIT 10.5


November 13, 2014
Delivered in Person
Mr. Gregory Morris
22330 Wybenga Lane
Nuevo, CA 92567


Dear Greg:


The purpose of this letter agreement (“Agreement”) is to set forth the severance
compensation and benefits being offered to you and to specify the other
severance arrangements as the result of the termination of your employment with
Entegris, Inc. (the “Company”).


1.    Resignation. At the request of the Company you hereby resign from all
positions and offices held by you with the Company and its subsidiaries
effective February 20, 2015 (the “Separation Date”). You agree to provide the
Company with reasonable assistance in transitioning your responsibilities to
others. Other than providing such transition assistance, you are relieved of
your duties effective the date of this letter but, subject to the terms of
paragraph 3 below, you will continue to receive the payments specified in
subparagraph 3(a) below until the Separation Date as. You further agree to
execute all such other documents and forms in connection with your resignation
as may be requested by the Company.


2.    Payment of Accrued Rights. Whether or not you sign this Agreement, you
will receive pay for the following: (A) your base salary in effect through the
above date of this letter, to the extent not previously paid; (B) reimbursement
for any unreimbursed business expenses properly incurred by you in accordance
with Company policy prior to the above date of this letter and properly
submitted for reimbursement within sixty (60) days following the date of this
letter; and (C) such reimbursements and benefits under the Company’s Benefit
Plans, if any, to which you became entitled prior to or on the above date of
this letter, including, but not limited to, any vacation accrued but unused
through the date set forth above, as determined in accordance with Company
policies.


3.    Severance Benefits. In consideration of your acceptance of this Agreement
and subject to: (i) the expiration of the seven (7) day revocation/rescission
period as provided in paragraph 16 below; and (ii) full compliance with your
obligations under this Agreement, the Company will provide you or, in the event
of your death, your estate, with the following severance pay and benefits:
(a)
The Company will continue to pay you: (A) your base salary in effect on the
above date of this letter; and (B) reimbursement for any necessary business
expenses properly incurred by you after the date of this letter through the
Separation Date in connection with your providing the transition assistance
referred to in paragraph 1 above.

(b)
The Company will provide severance pay for a period of twenty-one (21) months
following the Separation Date (the “Severance Pay Period”) at your current base
salary at a rate of Three Hundred Ten Thousand and No/100 Dollars ($310,000) per
year. Payments of separation pay hereunder will be made in the form of salary
continuation and will begin on the next regular Company payday following the
Separation Date, and in no event later than sixty (60) days following the
Separation Date. The first payment would be retroactive to the day following the
Separation Date.

(c)
If you are enrolled in the Company's medical and dental plans, subject to
receipt of any required consent by any health maintenance organization, health
insurance provider or dental insurance provider with which you are enrolled, the
Company will continue to pay the premium for benefit coverage on the same basis
as you are enrolled on the date hereof through the earlier of (i) the expiration
of twenty-one (21) months following the Separation Date; or (ii) the date you
become eligible for coverage under the health plan of another employer; (iii)
loss of coverage due to your separation and failure of the applicable health
maintenance organization, health insurance provider or dental insurance provider
to consent to continued coverage. Upon termination of medical and dental
benefits pursuant to clause (i) or (ii) above you may, at your own expense,
elect to continue your participation and that of your eligible dependents in
those plans for a period of time





--------------------------------------------------------------------------------




under the federal law known as "COBRA." In the event that any required consent
by any health maintenance organization, health insurance provider or dental
insurance provider with which you are enrolled is denied, and you elect to
continue participation under “COBRA”, then the Company will pay the premium for
benefit coverage under COBRA on the same basis as you are enrolled on the date
hereof through the earlier of (i) the expiration of twenty-one (21) months
following the Separation Date; or (ii) the date you become eligible for coverage
under the health plan of another employer, provided, however, that in the event
that the Company determines that it is unable to continue any such
participation, it shall pay the cost, on an after-tax basis, of comparable
coverage.
(d)
The Company will pay you the variable incentive compensation for which you may
be eligible and which is payable under the Entegris Incentive Plan for the first
half and second half of fiscal year 2014 at the levels as determined by the
Management Compensation and Development Committee of the Company’s Board of
Directors in its sole discretion in accordance with the terms of the 2014
Entegris Incentive Plan. This variable incentive compensation, if any, will be
paid to you in early 2015 at the same time as variable incentive compensation is
paid under the Entegris Incentive Plan to other executives but in any event,
such payment will be made no later than March 15, 2015. You will not be eligible
to participate in the Entegris Incentive Plan for any period subsequent to
December 31, 2014.

(e)
If you are enrolled in the Company's group life insurance plan on the Separation
Date, subject to receipt of any required consent by any group life insurance
provider, the Company shall pay the premium in order for you to continue your
participation in the Company's group life insurance plan until the expiration of
twenty-one (21) months following the Separation Date. In the event that the
group life insurance provider refuses to so consent, then the Company shall
provide you with reasonable assistance should you wish to convert such group
policy into an individual policy. If you convert such policy, the Company will
reimburse you for the premiums thereon for such twenty-one month period
following the Separation Date.

(f)
All unvested portions of outstanding equity awards scheduled to vest prior to
the Separation Date shall vest in accordance with the terms of the award. All
other unvested portions of outstanding equity awards shall be cancelled as of
the Separation Date and shall be of no further force or effect. In addition, you
shall have a period of one (1) year following the Separation Date to exercise
all stock options that are vested and outstanding as of the Separation Date or
which vest in accordance with this paragraph 3(f), or until the date such stock
options would have expired in the absence of a termination of employment, if
earlier.

(g)
The Company will reimburse you for the expense of outplacement services provided
by an outplacement firm reasonably selected by you up to an aggregate of Fifteen
Thousand and No/100 Dollars ($15,000) provided that you submit appropriate
documentation evidencing that such expense was incurred no later than December
31, 2015. If timely submitted, such expenses will be paid no later than March
31, 2016.

(h)
Your contributions and the Company’s matching contributions to the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) shall terminate as of
the Separation Date. The balances in your accounts under the Entegris Inc.
401(k) Savings and Profit Sharing Plan (2012 Restatement) and in the Entegris,
Inc. Supplemental Executive Retirement Plan For Key Salaried Employees will be
paid out to you in accordance with the terms of those plans and the requirements
of law. You acknowledge that, pending such pay outs, such balances shall
continue to be subject to investment risk in accordance with the investment
choices under those plans that you have selected.



4.    Certain Tax Matters. Payments and benefits under this Agreement shall be
made and provided without regard to whether the deductibility of such payments
(or any other payments or benefits to or for your benefit) would be limited or
precluded by Section 280G ("Section 280G") of the U.S. Internal Revenue Code of
1986, as amended (the "Code") and without regard to whether such payments (or
any other payments or benefits) would subject you to the federal excise tax
applicable to certain "excess parachute payments" under Section 4999 of the Code
(the "Excise Tax"). If any portion of the payments or benefits to or for your
benefit (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
"excess parachute payment" within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the "Excess Parachute Payments"),
the Company shall promptly pay to you an additional amount (the "gross-up
payment") that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment




--------------------------------------------------------------------------------




equals the Excise Tax with respect to the Excess Parachute Payments; provided
that to the extent any gross-up payment would be considered "deferred
compensation" for purposes of Section 409A of the Code, the manner and time of
payment, and the provisions of this Agreement, shall be adjusted to the extent
necessary (but only to the extent necessary) to comply with the requirements of
Section 409A with respect to such payment so that the payment does not give rise
to the interest or additional tax amounts described at Section 409A(a)(1)(B) or
Section 409A(b)(4) of the Code (the "Section 409A penalties"); and further
provided that if, notwithstanding the immediately preceding proviso, the
gross-up payment cannot be made to conform to the requirements of Section 409A
of the Code, the amount of the gross-up payment shall be determined without
regard to any gross-up for the Section 409A penalties. The determination as to
whether your payments and benefits include Excess Parachute Payments and, if so,
the amount of such payments, the amount of any Excise Tax owed with respect
thereto, and the amount of any gross-up payment shall be made at the Company's
expense by Ernst & Young or by such other certified public accounting firm as
the Company’s Board of Directors may designate (the "accounting firm").
Notwithstanding the foregoing, if the U.S. Internal Revenue Service shall assert
an Excise Tax liability that is higher than the Excise Tax (if any) determined
by the accounting firm, the Company shall promptly augment the gross-up payment
to address such higher Excise Tax liability.


The payments provided under this Agreement are intended to fall within either
the separation pay exception or the short-term deferral exception to the
application of Section 409A of the Code and the applicable guidance issued
thereunder. To the extent the benefits provided under the Agreement become
subject to Code Section 409A and applicable guidance issued thereunder, the
Agreement and Release shall be construed, and benefits paid hereunder, as
necessary to comply with Code Section 409A and such guidance. Notwithstanding
the foregoing, to the extent any payments hereunder are not made in compliance
with Code Section 409A or an exception thereto, any and all tax liability and
penalties resulting from non-compliance with Code Section 409A shall remain
Employee’s sole responsibility.


5.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law and all other deductions authorized by you.
6.    Acknowledgement of Full Payment. You acknowledge and agree that the
payments provided under paragraph 2 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company, whether
for services provided to the Company or otherwise, through the above date of
this letter and that, except as expressly provided under this Agreement, no
further compensation is owed to you. Without limiting the generality of the
foregoing, except as provided in paragraph 3 above, you expressly waive and
relinquish any and all rights you have, or might have, to any bonus or other
incentive compensation or other compensation, of any kind or description, under
any plan or program of the Company.


7.    Status of Employee Benefits and Paid Time Off. Except as otherwise
expressly provided in paragraph 3 of this Agreement, your participation in all
employee benefit plans of the Company shall end as of the Separation Date, in
accordance with the terms of those plans. You will not continue to earn vacation
or other paid time off after the Separation Date.


8.    Confidentiality and Non-Disparagement. You agree that you will continue to
protect Confidential Information, as defined below, and that you will not,
directly or indirectly, use or disclose it. You also agree that you will not
disclose this Agreement or any of its terms or provisions, directly or by
implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others. Further, you agree
that, during the Severance Pay Period and thereafter, you will not disparage or
criticize the Company or its Affiliates, their business, management or products,
and that you will not otherwise do or say anything that could disrupt the good
morale of Company employees or harm the interests or reputation of the Company,
its directors, officers or employees, or any of its Affiliates and their
respective directors, officers and employees. Nothing in this Agreement,
however, will prevent you from cooperating with or participating in any
investigation or proceeding by the Equal Employment Opportunity Commission
(“EEOC”), the California Department of Fair Employment and Housing (DFEH) the
Massachusetts Commission Against Discrimination (MCAD) or any other federal,
state or local governmental agency.






--------------------------------------------------------------------------------




9.    Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that, except as provided in paragraph 3 above, you
have returned to the Company any and all documents, materials and information
(whether in hardcopy, on electronic media or otherwise) related to the business
of the Company or any of its Affiliates and all keys, access cards, credit
cards, computer hardware and software, Blackberries, telephones and
telephone-related equipment and all other property of the Company and its
Affiliates in your possession or control. Further, you represent and warrant
that you have not retained any copy of any documents, materials or information
of the Company or any of its Affiliates (whether in hardcopy, on electronic
media or otherwise). Recognizing that your performance of your duties for the
Company is ending as of the above date of this letter, you agree that, except as
necessary to provide the Company with transition assistance as provided in
paragraph 1 above, you will not thereafter, for any purpose, attempt to access
or use any Company computer or computer network or system. Further, you
acknowledge that you have disclosed to the Company all passwords necessary or
desirable to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system.




10.    Restricted Activities. You acknowledge that during your employment with
the Company you have had access to Confidential Information which, if disclosed,
would assist in competition against the Company and you agree that the following
restrictions on your activities are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company:
(a)    Trade Secrets and Unfair Competition. You acknowledge and agree that
information, including but not limited to pricing information, customer buying
and selling habits and special needs, customer credit information as well as the
Company’s proprietary software, accounting records, marketing strategies, unique
methods and procedures regarding pricing and advertising, employee personnel
information, collection procedures, and payment histories, information relating
to the Company’s Customers such as contract terms, products purchased from the
Company and any other information relating to the Company or the Company’s
Customers that has been obtained or made known to you solely as the result of
your performing services for the Company, as well as the Company’s business
plans, pending transactions, business strategy plans, sales figures, sales
reports, internal memoranda, software developed by or for the benefit of the
Company and related data source code and programming information (whether or not
patentable or registered under copyright or similar statutes), copyrighted
software and/or other copyrighted materials created by or for the benefit of the
Company, personnel policies, the Company’s marketing methods, plans and related
data, accounting/financial records (including, but not limited to, balance
sheets, profit and loss statements, tax returns, payable and receivable
information, bank account information and other financial reporting
information), the names of any of the Company’s vendors and/or suppliers,
information relating to costs, sales or services provided to the Company by such
vendors and suppliers, the prices the Company obtains or has obtained for the
Company’s products or services, compensation paid to the Company’s employees and
other terms of employment, information regarding the Company’s relations with
its employees, and/or other confidential information regarding the manner of
business operations and actual or demonstrably anticipated business, research or
development of the Company or any other information that has or could have
commercial value or other utility in the business in which the Company is
engaged or in which the Company contemplates engaging and information, that, if
disclosed without authorization, could be detrimental to the interests of the
Company or its Customers, whether or not such information is identified as
confidential information by the Company or its Customers, constitutes
Confidential Information/Trade Secrets of the Company. You agree that the sale
or unauthorized use or disclosure of any of the Company’s Confidential
Information/Trade Secrets obtained by you during your employment with the
Company constitutes unfair competition. You hereby promise not to engage in any
unfair competition with the Company.
(b)    Covenant Not to Disclose The Company’s Trade Secrets or Confidential
Information After Separation of Employment. You hereby agree that you will not
publish or disclose, subsequent to the date of this Agreement, any Confidential
Information/Trade Secret as defined herein, or other confidential information
including information or any other matter relating to the Company’s business
that you may in any way have acquired through your employment with the Company.
All records, files, plans, documents and the like (whether in hard copy or
electronic format of any nature) relating to the business of the Company




--------------------------------------------------------------------------------




which you have prepared, used, or come in contact with are and shall remain the
sole property of the Company and shall not be copied without written permission
of the Company and shall, as of the date of your execution of this Agreement, be
returned to the Company as set forth in paragraph 9 above.


(c)    Covenant Not to Compete by Use of the Company’s Confidential
Information/Trade Secrets After Separation of Employment. You will not engage in
competition with the Company, at any time after the above date of this
Agreement, while making use of the Company’s Confidential Information/Trade
Secrets or any other confidential matter relating to the Company’s business that
you may have previously in any way acquired by reason of your employment with
the Company.
(d)    Non-Recruiting Covenant. You hereby agree that the Company has invested
substantial time and effort in assembling its present personnel. You agree that
for a period of twenty-four (24) months following the above date of this
Agreement, you will not directly or indirectly recruit, or attempt to recruit,
any other employee of the Company or its Affiliates, or induce or attempt to
induce any employee of the Company to terminate or cease employment with the
Company.
(e)    Tolling and Suspension. In the event that you breach any restrictive
covenant contained in this Agreement, the running of the period of restriction
shall automatically be tolled and suspended for the amount of time the breach
continues, and shall automatically re-commence when the breach is remedied so
that the Company shall receive the benefit of your compliance with the terms and
conditions of this Agreement.
(f)    Restraints Necessary and Reasonable. In signing this Agreement, you give
the Company assurance that you have carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed on you under
this paragraph 10. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. You further agree that, were you to breach
any of the covenants contained in paragraph 8 or 9 above or of this paragraph
10, the damage to the Company would be irreparable. You therefore agree that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by you of any of those covenants, without having to post bond. You also
agree that in the event that Company prevails, in whole or in part, in any
action to enforce this Agreement (whether for equitable relief, damages or
both), you shall be liable to the Company for its reasonable attorneys’ fees and
costs incurred in such action. You and the Company further agree that, in the
event that any provision of paragraph 8 or 9 above or of this paragraph 10 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.
(g)    Claw Back Provisions. You acknowledge and agree that any remedy at law
that the Company has for your breach of this Agreement would be inadequate and
that the Company would be irreparably harmed by any actual or threatened breach
thereof. Therefore, you expressly agree and understand that in the event of your
material breach of this Agreement, including, but not limited to this paragraph
10, the Company will be entitled, in addition to all actual and compensatory
damages and relief (incurred by it in any action against you to enforce or
remedy breach of any of the terms or conditions of this Agreement), to
liquidated damages in the amount of all the consideration paid to you under this
Agreement other than the Accrued Rights. Accordingly, in the event of such a
material breach you must immediately return to the Company any such
consideration that you may have received under this Agreement, and the Company
shall be entitled to cease payment of any promised consideration not yet paid.
You further acknowledge that your release of claims shall remain effective.


11.    Employee Cooperation. You agree to cooperate with the Company hereafter
with respect to all matters arising during or related to your employment,
including but not limited to all matters in connection with any transition of
duties to others, governmental investigation, litigation, or regulatory
registrations, qualifications or proceedings or any other proceeding which may
have arisen or which may arise following the signing of this Agreement. The
Company will reimburse you for your out-of-pocket expenses incurred in complying
with Company requests




--------------------------------------------------------------------------------




hereunder, provided such expenses are authorized by the Company in advance. In
the event that such cooperation requires that you devote working time after the
expiration of twenty-one (21) months following the Separation Date, the Company
agrees to provide you with reasonable compensation for your services.
12.    Release of Claims.
(a)
In exchange for the severance pay and other benefits provided you under this
Agreement, to which you acknowledge that you would not otherwise be entitled, on
your own behalf and that of your heirs, executors, administrators,
beneficiaries, personal representatives and assigns, you agree that this
Agreement shall be in complete and final settlement of any and all causes of
action, rights or claims that you have had in the past, now have, or might now
have, whether known or unknown, of any kind or description, including without
limitation any causes of action, rights or claims in any way related to,
connected with or arising out of your employment or its termination or pursuant
to Title VII of the Civil Rights Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the Minnesota Human Rights Act, the Massachusetts Fair Employment Act, the
Massachusetts Wage Act, M.G.L. ch. 149 §§ 148, 150 et seq.; the Massachusetts
Minimum Fair Wage Law, M.G.L. ch. 151; any claims that may be released under
Massachusetts labor statutes, M.G.L. c. 149, or any other federal, state or
local law, regulation or other requirement and you hereby release and forever
discharge the Company and its Affiliates and all of their respective past and
present directors, shareholders, officers, employees, general and limited
partners, members, managers, agents and representatives, their successors and
assigns, and all others connected with them, and all employee benefit plans
maintained by the Company and all trustees and plan administrators of such
plans, both individually and in the official capacities of each of the foregoing
individually, from any and all such causes of action, rights or claims. This
release shall not apply to any claim for breach by the Company of its
obligations under this Agreement.



(b)
This Agreement, including the release of claims set forth in the paragraph
directly above, creates legally binding obligations and the Company has advised
you to consult an attorney before signing this Agreement. In signing this
Agreement, you give the Company assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with any of those persons to whom reference in made in the second sentence of
paragraph 8 above; that you have consulted with an attorney of your choosing;
and that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

(a)
You hereby acknowledge and understand that this is a General Release and by
signing this Agreement you are giving up your rights to file any claim in any
court and to seek and/or receive any form of compensation arising from your
employment or separation from employment. You acknowledge that this Agreement
does not act as a waiver or release of any complaints or charges that you cannot
by law waive or release and that it does not waive any rights that arise after
you sign this Agreement.

(b)
You further acknowledge that this Agreement does not prohibit you from: (i)
filing a charge or complaint with the EEOC, DFEH, MCAD or any other state or
federal agency, or (ii) participating in or cooperating with any investigation
or proceeding conducted by the, EEOC, DFEH, MCAD or any other federal, state or
local governmental agency.



13.    Waiver of Section 1542. You hereby state that it is your intention in
executing this Agreement that the same shall be effective as a bar to each and
every claim, demand, cause of action, obligation, damage, liability, charge,
attorneys’ fees and costs hereinabove released. You hereby expressly waive and
relinquish all rights and benefits, if any, arising under the provisions of
Section 1542 of the Civil Code of the State of California, which provides:
“Section 1542 Certain Claims Not Affected By General Release. A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.”


14.     Definitions. As used in this Agreement:




--------------------------------------------------------------------------------




“Affiliates” means any and all persons and entities controlling, controlled by
or under common control with the Company, where control may be by management
authority or equity interest.
"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally known to the public including, without
limitation, all strategic business plans, marketing and sales data and
information, all financial, technical personnel, manufacturing, operations,
product and systems information. Confidential Information also includes all
information received by the Company or any of its Affiliates from customers or
other third parties with any understanding, express or implied, that the
information would not be disclosed.
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.


15.    Miscellaneous.
(a)
This Agreement constitutes the entire agreement between you and the Company
relating to the termination of your employment by the Company and supersedes all
prior and contemporaneous communications, agreements and understandings whether
written or oral, with respect to your employment, its termination and all
related matters, excluding only your obligations with respect to the securities
of the Company and for compliance with federal securities laws, all of which
shall remain in full force and effect in accordance with their terms.

(b)
This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by you and the Chief Executive Officer of
the Company or his expressly authorized designee. The captions and headings in
this Agreement are for convenience of reference only and in no way define or
describe the scope or content of any provision of this Agreement. This is a
California contract and shall be governed and construed in accordance with the
laws of the State of California, without regard to the conflict-of-law
principles thereof.



(c)
If the duration of, scope of, or any business activity covered by this Agreement
is in excess of what is valid and enforceable under applicable law, such
provision will be construed to cover only that duration, scope, or activity that
is valid and enforceable. You acknowledge that this paragraph 15(c) will be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable laws.

(d)
The obligations of the Company under paragraph 3 of this Agreement are expressly
conditioned upon your continued full performance of your obligations under this
Agreement.

(e)
There shall be no right of set-off or counterclaim in respect of any claim, debt
or obligation against any payments to you, your dependents, beneficiaries or
estate, provided for in this Agreement.

(f)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.

(g)
No right or interest to or in any payments shall be assignable by you; provided,
however, that this provision shall not preclude you from designating one or more
beneficiaries to receive any amount that may be payable after your death and
shall not preclude the legal representative of your estate from assigning any
right hereunder to the person or persons entitled thereto under your will or, in
the case of intestacy, to the person or persons entitled thereto under the laws
of intestacy applicable to your estate.

(h)
The Company agrees that to the extent that its obligations hereunder remain
unfulfilled, it shall require that any entity with which it merges or
consolidates or to which it agrees to transfer substantially all of its assets
expressly assume the obligations of the Company under this Agreement (including
exercise of options vested pursuant to paragraph 3(f) above by a successor or
award of substituted options by such) and that any successor or successors of
such an entity, whether by merger, consolidation or transfer of assets, also
expressly





--------------------------------------------------------------------------------




assume all such obligations. Notwithstanding the foregoing, the Company shall
not be deemed to have breached its obligations under this subparagraph 15(h) if
it negotiates with any successor entity to provide a substitute agreement on
terms (which may be different than the terms herein) that are reasonably
acceptable to you.


16.    Review, Rescission and Revocation. You understand that you have
twenty-one (21) days from the above date of this letter to consider whether you
wish to sign this Agreement. After signing this Agreement, you may
rescind/revoke this Agreement within seven (7) days of signing. Any rescission
or revocation must be in writing, and must be delivered by hand or sent by
certified mail, return receipt requested, and postmarked within the fifteen-day
period to Peter Walcott, Senior Vice President and General Counsel, Entegris,
Inc., 129 Concord Road, Building 2, Billerica, MA 01821. If you do not execute
this Agreement within the twenty one (21) day consideration period, or if you
rescind/revoke it, then this Agreement is null and void and no consideration
under this Agreement will be provided to you.




If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty one (21) days following the above date of this
letter. The enclosed copy of this letter, which you should also sign and date,
is for your records.
Sincerely,
ENTEGRIS, INC.


/s/ Bertrand Loy
Bertrand Loy
President & Chief Executive Officer


Accepted and agreed:




Signature: /s/ Gregory C. Morris
Date: November 20, 2014






